


110 HR 852 IH: Consumer Telephone Records Protection

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 852
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Inslee (for
			 himself and Mrs. Blackburn) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the obtaining of customer information from
		  telecommunications carriers by false pretenses, and the sale or disclosure of
		  such records obtained by false pretenses.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Telephone Records Protection
			 Act of 2007.
		2.FindingsCongress finds that—
			(1)customer telephone records may be accessed
			 without authorization of the customer by—
				(A)an employee of the
			 telephone company selling the data;
				(B)pretexting,
			 whereby a data broker or other person pretends to be the owner of the phone and
			 convinces the telephone company's employees to release the data to them;
			 or
				(C)unauthorized
			 access of accounts via the Internet; and
				(2)because telephone
			 companies encourage customers to manage their accounts online, many set up the
			 online capability in advance. Many customers never access their Internet
			 accounts, however. If someone seeking the information activates the account
			 before the customer, he or she can gain unfettered access to the telephone
			 records and call logs of that customer.
			3.Unfair and
			 deceptive acts and practices in connection with obtaining confidential phone
			 records information of a covered entity
			(a)Prohibition on
			 obtaining confidential phone records information under false
			 pretensesIt shall be
			 unlawful for any person in interstate or foreign commerce to knowingly and
			 intentionally obtain, or attempt to obtain, confidential phone records
			 information of a covered entity, by—
				(1)making false or
			 fraudulent statements or representations to an employee of a covered
			 entity;
				(2)making such false or fraudulent statements
			 or representations to a customer of a covered entity;
				(3)providing a
			 document to a covered entity knowing that such document is false or fraudulent;
			 or
				(4)accessing customer accounts of a covered
			 entity via the Internet, or by means of conduct that violates section 1030 of
			 this title, without prior authorization from the customer to whom such
			 confidential phone records information relates.
				(b)Prohibition on
			 sale or transfer of confidential phone records information
				(1)Except as otherwise permitted by applicable
			 law, it shall be unlawful for any person in interstate or foreign commerce to
			 knowingly and intentionally sell or transfer, or attempt to sell or transfer,
			 confidential phone records information of a covered entity, without prior
			 authorization from the customer to whom such confidential phone records
			 information relates, or knowing or having reason to know such information was
			 obtained fraudulently.
				(2)For purposes of
			 this subsection, the exceptions specified in section 222(d) of the
			 Communications Act of 1934 (47 U.S.C. 222(d)) shall apply for the use of
			 confidential phone records information by any covered entity, as defined in
			 section 7.
				(c)Prohibition on
			 purchase or receipt of confidential phone records information
				(1)Except as
			 otherwise permitted by applicable law, it shall be unlawful for any person in
			 interstate or foreign commerce to knowingly and intentionally purchase or
			 receive, or attempt to purchase or receive, confidential phone records
			 information of a covered entity, without prior authorization from the customer
			 to whom such confidential phone records information relates, or knowing or
			 having reason to know such information was obtained fraudulently.
				(2)For purposes of this subsection, the
			 exceptions specified in section 222(d) of the Communications Act of 1934 (47
			 U.S.C. 222(d)) shall apply for the use of confidential phone records
			 information by any covered entity, as defined in section 7.
				4.Nonapplicability
			 to law enforcement agenciesSection 3 shall not prohibit any lawfully
			 authorized investigative, protective, or intelligence activity of a law
			 enforcement agency of the United States, a State, or political subdivision of a
			 State, or of an intelligence agency of the United States.
		5.Telecommunications
			 carrier notification requirementSection 222 of the Communications Act of
			 1934 (47 U.S.C. 222) is amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting after
			 subsection (g) the following new subsection:
				
					(h)Notice of
				ViolationsThe Commission
				shall by regulation require each telecommunications carrier to notify the
				customer of any incidents in which such telecommunications carrier becomes or
				is made aware in which customer proprietary network information relating to
				such customer is disclosed to someone other than the customer in violation of
				this section or section 3 of the Consumer Telephone Records Protection Act of
				2006.
					.
			6.Enforcement by
			 the Federal Trade CommissionA
			 violation of section 3 shall be treated as an unfair or deceptive act or
			 practice in violation of section 5 of the Federal Trade Commission Act (15
			 U.S.C. 45). All of the functions and powers of the Federal Trade Commission
			 under that Act are available to the Commission to enforce compliance by any
			 person with such section, irrespective of whether that person is engaged in
			 commerce or meets any other jurisdictional tests in the Federal Trade
			 Commission Act, including the power to enforce the provisions of such section
			 in the same manner as if the violation had been a violation of a Federal Trade
			 Commission trade regulation rule.
		7.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)Confidential
			 phone records informationThe term confidential phone
			 records information means information that—
				(A)relates to the
			 quantity, technical configuration, type, destination, location, or amount of
			 use of a service offered by a covered entity, subscribed to by any customer of
			 that covered entity, and kept by or on behalf of that covered entity solely by
			 virtue of the relationship between that covered entity and the customer;
				(B)is made available
			 to a covered entity by a customer solely by virtue of the relationship between
			 that covered entity and the customer; or
				(C)is contained in any bill, itemization, or
			 account statement provided to a customer by or on behalf of a covered entity
			 solely by virtue of the relationship between that covered entity and the
			 customer.
				(2)Covered
			 entityThe term covered entity—
				(A)has the same
			 meaning given the term telecommunications carrier in section 3
			 of the Communications Act of 1934 (47 U.S.C. 153); and
				(B)includes any provider of IP-enabled voice
			 service.
				(3)CustomerThe
			 term customer means, with respect to a covered entity, any
			 individual, partnership, association, joint stock company, trust, or
			 corporation, or authorized representative of such customer, to whom the covered
			 entity provides a product or service.
			(4)IP-enabled voice
			 serviceThe term
			 IP-enabled voice service means the provision of real-time voice
			 communications offered to the public, or such class of users as to be
			 effectively available to the public, transmitted through customer premises
			 equipment using TCP/IP protocol, or a successor protocol, (whether part of a
			 bundle of services or separately) with interconnection capability such that the
			 service can originate traffic to, or terminate traffic from, the public
			 switched telephone network, or a successor network.
			
